Exhibit 99.2 Fourth Quarter 2015 Results February 9, 2016 Investor Presentation 2015 vs. 2014 P&L Summary  Fourth Quarter Fourth Quarter 2015 2014 Revenue $ 4,153.3 $ 4,195.1 EBITA (a) 604.0 609.4 Margin % 14.5% 14.5% Amortization of Intangibles 28.5 30.0 Operating Income $ 575.5 $ 579.4 Margin % 13.9% 13.8% (a) EBITA is a non-GAAP financial measure. See page 28 for the definition of this measure and page 23 for the reconciliation of non-GAAP measures. February 9, 2016 1 2015 vs. 2014 P&L Summary  Fourth Quarter Fourth Quarter 2015 2014 Operating Income $ 575.5 $ 579.4 Net Interest Expense 36.8 30.0 Income Taxes 176.7 182.2 Tax Rate % 32.8% 33.2% Income from Equity Method Investments 2.2 5.7 Noncontrolling Interests 32.6 43.4 Net Income - Omnicom Group 331.6 329.5 February 9, 2016 2 2015 vs. 2014 Earnings Per Share  Fourth Quarter Fourth Quarter 2015 2014 Net Income - Omnicom Group $ 331.6 $ 329.5 Net Income allocated to Participating Securities (5.6) Net Income available for common shares $ 328.3 $ 323.9 Diluted Shares (millions) 243.8 249.9 EPS - Diluted $ 1.35 $ 1.30 Dividend Declared per Share $ 0.50 $ 0.50 February 9, 2016 3 2015 vs. 2014 P&L Summary  Full Year Full Year 2015 Reported 2014 Reported Revenue $ 15,134.4 $ 15,317.8 EBITA (a) 2,029.4 2,051.2 Margin % 13.4% 13.4% Amortization of Intangibles 109.3 107.1 Operating Income $ 1,920.1 $ 1,944.1 Margin % 12.7% 12.7% (a) EBITA is a non-GAAP financial measure. See page 28 for the definition of this measure and page 23 for the reconciliation of non-GAAP measures. February 9, 2016 4 2015 vs. 2014 P&L Summary  Full Year Full Year 2015 2014 Reported Reported Operating Income $ 1,920.1 $ 1,944.1 Net Interest Expense 141.5 134.1 Income Taxes 583.6 593.1 Tax Rate % 32.8% 32.8% Income from Equity Method Investments 8.4 16.2 Noncontrolling Interests 109.5 129.1 Net Income - Omnicom Group 1,093.9 1,104.0 February 9, 2016 5 2015 vs. 2014 Earnings Per Share  Full Year Full Year 2eported
